Citation Nr: 1141071	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for plantar warts and calluses, right foot.

2.  Entitlement to an evaluation in excess of 20 percent for plantar warts and calluses, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case is now under the jurisdiction of the Montgomery, Alabama, RO.  In August 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The  issues of entitlement to service connection for bilateral hallux valgus, hammertoes, and pes planus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service connected plantar warts and calluses, right foot, are manifested by severe foot disability.

2.  The Veteran's service connected plantar warts and calluses, left foot, are manifested by severe foot disability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for plantar warts and calluses, right foot, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2011).

2.  The criteria for an evaluation of 30 percent for plantar warts and calluses, left foot, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  There are specific notice requirements for claims for increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Although the appellant received inadequate notice, and that error is presumed prejudicial, the record reflects that the purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 49.

In an April 2006 letter, the RO stated that to establish entitlement to increased evaluations for his service-connected bilateral foot conditions, the evidence must show that his conditions had "increased in severity."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support her claim, and (3) providing a medical examination if necessary.  The April 2006 letter noted the rating criteria and effective date provisions that are pertinent to the appellant's claim pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The March 2008 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected disabilities and the Veteran's testimony at the hearing before the undersigned indicated familiarity with the requirements for higher ratings.  Moreover, the record shows that the appellant was represented throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the increased ratings claims at this time.

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In deciding the Veteran's increased evaluation claims, the Board has considered whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for was originally granted for plantar warts and calluses, bilaterally, in December 1997.  An initial 10 percent evaluation was assigned from April 1995.  A June 2001 rating decision assigned separate 10 percent ratings for each foot, from March 2001.  The Veteran filed his current claim for increase in April 2006.  The January 2007 rating decision on appeal increased the ratings for plantar warts and calluses of each foot to 20 percent, from April 2006.  The Veteran contends that his left and right foot disabilities each warrant a rating higher than 20 percent.

The Veteran's left and right foot disabilities have been rated as analogous to flatfoot under Diagnostic Code 5276.  Severe bilateral pes planus with objective evidence of marked deformity (pronation, adduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 20 percent rating when the condition is unilateral and 30 percent when the condition is bilateral.  Pronounced flatfoot, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, not improved by orthopedic shoes or appliances warrants a 30 percent rating for unilateral involvement, 50 percent for bilateral involvement.  38 C.F.R. § 4.71a , Diagnostic Code 5276. 

Under Diagnostic Code 5284, for other disabilities of the foot, a 10 percent evaluation is for assignment for a moderate disability of the foot, 20 percent for a moderately severe disability of the foot, and 30 percent for a severe disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167. 

Diagnostic Code 5278 for claw foot (pes cavus) is not for application in this case as, even considering the various diagnoses for the Veteran's foot disabilities suggested in the record, there is no indication of any diagnosis of pes cavus and clinical findings show no pes cavus.  The Veteran does not contend otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

A June 1997 VA examination noted that the Veteran reported that he used a single edged razor blade to trim his plantar warts.  On examination, he had four hard yellow calluses on the soles of each foot.  Three of these had central irregularities as if there was a plantar wart at the core.  The Veteran was unable to put pressure on the warts.  He walked in sandals with a limp.  The diagnosis was plantar warts and calluses, bilaterally, severe.

A May 2001 VA examination noted objective evidence of painful motion of the feet, an uneven gait, and marked tenderness of the feet.

A December 2006 VA examination noted numerous hyperkeratotic lesions of both feet on the plantar aspects of the ball and great toe, somewhat worse on the right than the left, clearly painful on palpation.  The Veteran avoided putting weight on that region of his feet.

On VA examination in December 2009, the Veteran reported that his plantar warts were getting larger and spreading over other areas of his feet.  His feet always hurt.  The Veteran reported that he regularly shaved off areas of his plantar warts himself.  He reported constant pain and stiffness of the bottom of his feet while standing, walking, or at rest.  The Veteran reported that he was employed as a health technician at an alcohol treatment center for the past several years and had not missed work due to his feet problems.  Examination showed evidence of tenderness and abnormal weight-bearing.  There were multiple plantar warts/calluses bilateral soles of the feet.

The Veteran testified before the undersigned that his feet were painful and also caused fatigue, tingling, and weakness.  Approximately every two weeks he used a single-edged razor blade to remove quarter-sized rounded portions of his calluses and plantar warts in order to allow himself to walk with less pain.  He also provided a DVD regarding this.

In reviewing the medical evidence of record, the Board notes that the Veteran does not meet the criteria for a higher evaluation under Diagnostic Code 5276.  Although the Veteran suggests that he has received no relief from orthopedic shoes or appliances, his disability has not been found to be productive of pronounced impairment.  He does not have extreme tenderness of the plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo achillis on manipulation.  Finally, the Board notes that the Veteran's service-connected bilateral foot disability has not affected his occupational skills, as he is working full time.  

However, the Board finds that the Veteran's left and right foot disabilities warrant separate 30 percent ratings under Diagnostic Code 5284 for other severe foot injuries.  The June 1997 VA examiner characterized the plantar warts and calluses as severe, and the succeeding clinical and examination findings have essentially mirrored those noted on the June 1997 VA examination.  The Veteran has reported constant bilateral foot pain, tingling, and weakness, with problems walking and the requirement that he cut away significant areas of callus and/or wart on a biweekly basis.  In this regard, the Board finds that the Veteran's left and right foot disabilities would be most appropriately characterized as 'other' foot disability rather than their current designation as a disability analogous to flatfoot under Diagnostic Code 5276.  There is no evidence showing loss of use of either foot to warrant a higher rating under Diagnostic Code 5167.

In arriving at this decision, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected bilateral foot disabilities.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected left and right foot disabilities.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's left and right foot disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1). 


ORDER

An evaluation of 30 percent for plantar warts and calluses, right foot, is granted.

An evaluation of 30 percent for plantar warts and calluses, left foot, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


